Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Applicant’s arguments have been fully considered but are not found persuasive.   The sections pointed  to by applicant in the response don’t describe what a first click-chemistry reaction product is, or what a clickable moiety is, within the meaning of the invention.   The sections pointed to by applicant don’t provide a description or definition of these terms, nor do they provide a description of the terms through a representative number of examples of reactions products and moieties that describe the genus of a first click chemistry reaction product and a first, second, third, or fourth clickable moiety.   Applicant states that the claimed terms are described in such a way as to reasonably convey to one skilled in the relevant art that applicant, at the time the application was filed, had possession of the claimed invention, but the examiner is not persuaded because applicant has not pointed to anywhere in the application that describes these terms and what reaction products and moieties are encompassed by the terms. “Click chemistry” has varying definitions in the art, and can mean reactions that are based 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 77-85 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over KR20160044931A (“KR ‘931”) In view of Roth (Roth, Cell vehicle targeting strategies, Gene Therapy, 2008, 15, 716-729).  KR ‘931 teaches a composition comprising a stem cell, a carrier nanoparticle, and a linker, the linker attaching the stem cell to the carrier nanoparticle, wherein the stem cell is coupled to the stem cell by an azide or alkylene (which the examiner interprets to read on a first click-chemistry reaction product), an azide or alkylene is attached on the surface of the stem cell (which the examiner is interpreting to be a first clickable moiety), an azide or alkylene on the linker (which the examiner is interpreting to be second clickable moiety), an azide or alkylene on the nanoparticle (which the examiner is interpreting to be a third clickable moiety), and an azide or alkylene on the linker (which the examiner is interpreting to be a fourth clickable moiety) (Description; Claims 1-9; Figure 1).  The linkage incorporates a protein (a peptide) on the stem cell surface (a stem cell-peptide-carrier nanoparticle conjugate) (Figure 1).
KR ‘931 fails to teach coupling its stem cell to a carrier cell, and further fails to teach “the linker being a degradable peptide.”

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the carrier nanoparticle of KR ‘931 for a carrier cell, thereby forming a stem cell-peptide-carrier cell conjugate.  The rationale for this is that the art teaches that carrier cells, compared to other carrier systems, have special characteristics that can be utilized for therapeutic advantage, as outlined by Roth.  It would have been obvious to use a carrier cell in place of the carrier nanoparticle of KR ‘931 to afford the advantages that carrier cells provide as taught by Roth.  It would have been further obvious to incorporate an enzyme-sensitive degradable peptide into the linker (“the linker being a degradable peptide”). The rationale for this is that incorporating an enzyme-sensitive degradable peptide into the linker will provide enzymatic release on exposure to target enzymes and allow targeted release at the desired tissue.  It would have been further obvious to incorporate monocytes, including THP-1, as the 
Applicant argues that in contrast to at least claim 77, KR '931 generally describes a method for labeling and tracking stem cells, not targeted delivery where glycoengineering is utilized to first generate sialic acid on a stem cell and then using a compound having a biorthogonal functional group (e.g. BCN) to attach one or more nanoparticles to the stem cell. According to KR '931, there is no linker, nor is there any teaching of a three-part conjugate. Additionally, the sialic acid is produced on the surface of the stem cell using metabolic glycoprotein manipulation as a pretreatment.  Accordingly, KR '931 does not teach or suggest the claimed features of "a linker attaching the stem cell to the carrier cell, the linker being a degradable peptide," and "wherein the stem cell is coupled to the linker by a first click-chemistry reaction product, and the linker is coupled to the carrier cell to form a stem cell-peptide-carrier cell conjugate." Specifically, nowhere does KR '931 describe a peptide-which one of skill in the art would understand is different from a glycoprotein, at least, for example, in its chain length-let alone a linker being a degradable peptide which remains with the conjugate until after stem cell delivery, whereas the glycoprotein of KR '931 is merely referred to in the pretreatment steps to produce sialic acid which can subsequently receive a BCN-nanoparticle. Additionally, KR '931 does not describe anywhere a stem cell-peptide-carrier cell conjugate. Additionally, Applicant submits that the Office is misinterpreting the teaching of KR '931 by the fact that there is no linker molecule anywhere. The Office points to Figure 1 of KR '931 in an attempt to show a "linkage" and multiple clickable moieties. However, this analysis is incorrect. Instead, KR '931 merely shows and describes a BCN molecule that attaches to a stem cell surface.14 Furthermore, nowhere in KR '931 is there any disclosure of a peptide linker. Instead, the Office conflates the generic discussion of manipulating metabolic glycoproteins to form the conjugated biomolecule described; that is, nowhere in KR '931 is there any description of utilizing a linker particle, or further forming a stem cell-peptide-carrier cell as claimed.  Accordingly, KR '931 fails to 
Applicant’s arguments have been fully considered but are not found persuasive.   Regarding applicant’s argument that KR '931 does not teach targeted delivery where glycoengineering is utilized to first generate sialic acid on a stem cell and then use a compound having a biorthogonal functional group (e.g. BCN) to attach one or more nanoparticles to the stem cell, the examiner’s response is that these features pointed to by applicant are not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   Further, applicant’s arguments are directed entirely at KR ‘931, while the rejection is not based on KR ‘931 alone, but on the combination of KR ‘931 and Roth.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Regarding claim 77, KR ‘931 teaches a composition comprising a stem cell, a carrier nanoparticle, and a linker, the linker attaching the stem cell to the carrier nanoparticle, wherein the stem cell is coupled to the stem cell by an azide or alkylene (which the examiner interprets to read on a first click-chemistry reaction product), an azide or alkylene is attached on the surface of the stem cell (which the examiner is interpreting to be a first clickable moiety), an azide or alkylene on the linker (which the examiner is interpreting to be second clickable moiety), an azide or alkylene on the nanoparticle (which the examiner is interpreting to be a third clickable moiety), and an azide or alkylene on the linker (which the examiner is interpreting to be a fourth clickable moiety) (Description; Claims 1-9; Figure 1).  The linkage incorporates a protein (a peptide) on the stem cell surface (a stem cell-peptide-carrier nanoparticle conjugate) (Figure 1).  KR ‘931 fails to teach coupling its stem cell to a carrier cell. Roth teaches that cell carriers are a practical means to improved therapeutic delivery over other carrier means (abstract; page 716) with the advantages detailed above in the rejection.   The artisan would have found it obvious to substitute the carrier nanoparticle of KR ‘931 for a carrier cell, thereby forming a stem cell-peptide-carrier cell conjugate.  The rationale for this is that the art teaches that carrier cells, compared to other carrier systems, have special characteristics that can be utilized for therapeutic advantage, as outlined by Roth.   It would have been further obvious to incorporate an enzyme-sensitive degradable peptide into the linker (“the linker being a degradable peptide”). The rationale for this is that incorporating an enzyme-sensitive degradable peptide into the linker will provide enzymatic release on exposure to target enzymes and allow targeted release at the desired tissue.   This a composition comprising: a stem cell; a carrier cell; and a linker attaching the stem cell to the carrier cell, the linker being a degradable peptide, wherein the stem cell is coupled to the linker by a first click-chemistry reaction product, and the linker is coupled to the carrier cell to form a stem cell-peptide-carrier cell conjugate.

s 77-85 and 97-98 are rejected under 35 U.S.C. 103 as being unpatentable over KR20160044931A (“KR ‘931”) In view of Roth (Gene Therapy, 2008) in further view of Tasdelen (Progress in Polymer Science, 2016).  The relevant portions of KR ‘931 and Roth are given above.
	KR ‘931 and Roth fail to teach “wherein the first click-chemistry reaction product comprises a thiol-ene/yne reaction product.”
	Tasdelen teaches that thiol-ene/yne reactions exhibit characteristics of “click” chemistry,
such as 100% atom economy and orthogonality to a degree against some common synthetic procedures, very mild reaction conditions, benign catalysts and solvents, high reaction rates, tolerance against water and often oxygen, complete regio-selectivity, , many thiols and alkenes/alkynes are commercially available, straightforward work-up, and high yields are obtained, and the result is a thioether product that exhibits a high degree of anti-Markovnikov selectivity  (Section 3.2).  Thiol-ene reactions can be chemically controlled by adjusting reaction conditions, i.e., reducing agent, solvent, pH, ligand and additive while at the same time offering a useful site for further functionalization (Section 3.2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a thiol-ene/yne linkage reaction to prepare the composition of KR ‘931.  The motivation for this is that by so doing, a linkage will be made that is formed under mild reaction conditions, with complete regioselectivity, a straightforward work-up, and high yields. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
February 12, 2022